USCA11 Case: 20-12771       Date Filed: 03/08/2021   Page: 1 of 10



                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-12771
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 4:19-cv-01365-HNJ


LYNN CLARK,

                                                                 Plaintiff-Appellant,

                                       versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                                Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (March 8, 2021)

Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      Lynn Clark appeals the district court’s decision affirming the administrative

law judge’s denial of her applications for disability insurance benefits and
         USCA11 Case: 20-12771       Date Filed: 03/08/2021    Page: 2 of 10



supplemental social security income. She contends that the Appeals Council erred

by not adequately considering her new evidence of disability and by not showing

in its written denial why her new evidence was not enough to change the outcome

of her case. But the Appeals Council does not need to provide a detailed rationale

when rejecting new evidence, and the evidence was properly rejected here. Clark

also argues that she did not validly waive her right to counsel before the

administrative law judge, but we disagree. She knowingly and intelligently waived

this right—and, in any event, she failed to show that she was prejudiced from not

having counsel. Because we agree that substantial evidence supported the

administrative law judge’s decision that Clark was not disabled, we affirm.

                                          I.

      Lynn Clark applied for disability benefits in 2015, claiming that she was

disabled because of post-traumatic stress disorder, depression, bipolar disorder,

anxiety, and irritable bowel syndrome. She alleged that she could not concentrate,

remember basic things, interact with people, or pay attention because of her

impairments. After holding a hearing, the administrative law judge denied Clark’s

applications. The administrative law judge explained that Clark’s medical records

showed that her impairments did not “meet or medically equal” the criteria for

presumptive disability, and that she had the “residual functional capacity” to

perform certain unskilled work. Though Clark had a long history of stomach


                                          2
          USCA11 Case: 20-12771       Date Filed: 03/08/2021    Page: 3 of 10



issues and discomfort, her doctors never reported any significant limitations to her

ability to stand or walk. And Clark’s health records showed that her mental

conditions were controlled by medication and therapy; in fact, her doctors

routinely described her conditions as “mild to moderate in nature.”

      Clark requested review of this decision, and submitted additional treatment

records to the Appeals Council that were not before the administrative law judge.

The Appeals Council denied her request. It stated that some of her new evidence

did not show a “reasonable probability” that it would change the outcome of the

decision, and the rest of the evidence did not relate to the period at issue.

      Clark then sought judicial review of the administrative law judge’s decision

pursuant to 42 U.S.C. § 405(g). After carefully considering the record, the district

court affirmed the administrative law judge’s decision.

      This appeal followed.

                                          II.

      Our review is limited to determining whether substantial evidence supports

the Commissioner’s findings and whether the Commissioner applied the correct

legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). We may not decide the facts anew, reweigh the evidence, or substitute our

judgment for the Commissioner’s. Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d

780, 782 (11th Cir. 2014). If the administrative law judge’s decision is supported


                                           3
         USCA11 Case: 20-12771       Date Filed: 03/08/2021    Page: 4 of 10



by “such relevant evidence as a reasonable person would accept as adequate to

support a conclusion,” we must affirm. Id. (quoting Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)).

      Generally, a claimant may present new evidence at each stage of the

administrative process. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

1261 (11th Cir. 2007). Though the Appeals Council retains discretion to decline to

review an administrative law judge’s denial of benefits, the Appeals Council must

consider evidence that is new, material, relates to the period on or before the

hearing decision, and for which there is a reasonable probability that the additional

evidence would change the outcome of the decision. Id.; 20 C.F.R.

§§ 404.970(a)(5), 416.1470(a)(5). When the Appeals Council refuses to consider

new evidence, we review its decision de novo. Washington v. Soc. Sec. Admin.,

Comm’r, 806 F.3d 1317, 1321 (11th Cir. 2015).

      Clark contends that the administrative law judge’s decision was not

supported by substantial evidence, and that the Appeals Council erred by not

considering her new evidence when declining review. We disagree on both fronts.

To start, the Appeals Council was not required to provide a detailed rationale. We

have already explained that the Appeals Council need not “provide a detailed

discussion of a claimant’s new evidence when denying a request for review.”

Mitchell, 771 F.3d at 783. Here, the Appeals Council stated that it had considered


                                          4
          USCA11 Case: 20-12771       Date Filed: 03/08/2021    Page: 5 of 10



Clark’s new evidence and that this new evidence did not provide a basis for

changing the decision because it was either unlikely to change the outcome or from

the wrong time period. Under our precedent, that is the only explanation required.

Id. at 784.

      As far as the substance of that decision, we agree with the district court that

this evidence was properly excluded. First, several of the new treatment records

would not have changed the outcome of the administrative law judge’s decision.

Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987). Indeed, some of the evidence

actually reinforced the administrative law judge’s decision; for example, Dr.

Perry’s examinations consistently revealed that Clark had a normal mood and

affect, normal memory, and appeared active, alert, and oriented to time, place, and

person. These records show that Clark routinely denied experiencing incontinence,

and Dr. Perry observed no abnormalities in her psychiatric presentation.

      Even the December 2017 letter from Dr. Adam Alterman was entitled to

little or no weight. As the district court noted, the doctor’s letter was inconsistent

with other medical evidence, including the doctor’s own treatment notes. For

example, despite stating in the letter that Clark’s “daily functions are severely

limited by frequent bowel movements, up to 20-times daily, that may be sudden,

urgent, without warning and sometimes result in fecal incontinence,” Dr.

Alterman’s (and other’s) treatment records revealed that Clark did not suffer any


                                           5
         USCA11 Case: 20-12771       Date Filed: 03/08/2021    Page: 6 of 10



abdominal pain and only intermittently complained of gastric symptoms.

Similarly, Licensed Independent Clinical Social Worker Renee Bellew’s opinion

that Clark would be off task sixty percent of the time and needed to miss fifteen

days of work a month conflicted with all of the evidence in the record that Clark

consistently appeared oriented and stable. What’s more, Bellew’s assessment did

not refer to any of Clark’s medical records or otherwise explain how she reached

her conclusions. Clark points to her March 2018 records from Advanced Imaging

that showed that she had chronic “changes with minor hyperexpansion” and

degenerative joint disease—but the administrative law judge noted her history of

“minimal degenerative joint disease,” and found that it did not constitute a severe

impairment. The findings of her x-rays are largely normal, and do not undermine

the administrative law judge’s determination.

      For the first time on appeal, Clark argues that the Appeals Council applied

the wrong legal standard when it found that there was not a “reasonable

probability”—instead of a “reasonable possibility”—that the new evidence would

change the outcome of her case. She did not raise this argument in the district

court, and we generally will not consider issues not passed on below. Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Even so, Clark fails

to show why applying this standard was error. The applicable regulations state that

the Appeals Council will review a case if it receives additional evidence that is


                                          6
          USCA11 Case: 20-12771       Date Filed: 03/08/2021   Page: 7 of 10



new, material, chronologically relevant, and there is a “reasonable probability” that

it will change the outcome of the decision. 20 C.F.R. §§ 404.970(a)(5),

416.1470(a)(5). The Appeals Council denied review of Clark’s claim after those

regulations became effective. Though Clark generally asserts that “the recent rule

changes do not apply to [her] claim,” she points to no authority delaying

implementation of the regulations. Accordingly, this argument is both abandoned

and without merit.

      Clark also argues that the denial of benefits was not supported by substantial

evidence once a new record—Dr. Doblar’s physical capacities evaluation—is

considered. But Dr. Doblar’s July 2018 examination did not relate to the period on

or before the May 2018 decision. Unlike in Washington, Dr. Doblar’s assessment

did not show that he relied upon or even reviewed any treatment records pertaining

to the time before the administrative law judge’s decision. 806 F.3d at 1322–23.

Accordingly, the assessment was not chronologically relevant, and the Appeals

Council did not err in refusing to consider it.

      Finally, we agree with the district court that substantial evidence supported

the administrative law judge’s determination that Clark was not disabled. Clark’s

physicians repeatedly noted that she displayed a normal affect and mood, appeared

oriented, and exhibited no unusual behavior. In fact, Clark herself consistently

reported that she maintained functionality and relationships. Though she had a


                                           7
         USCA11 Case: 20-12771       Date Filed: 03/08/2021    Page: 8 of 10



long history of stomach issues and discomfort, her treatment records portrayed

only mild to moderate limitations. Clark was still able to care for her eight-year-

old son, prepare food, care for her cat, shop, drive, and attend graduate classes

during the relevant period. Moreover, the administrative law judge found that

Clark had the residual functional capacity to perform “light unskilled work” so

long as it did not require complex procedures, climbing, or more than occasional

stooping and crouching, and so long as she had reasonable access to restroom

facilities. To sum up, none of the new evidence from the relevant time period was

enough to overcome the substantial evidence that supported the administrative law

judge’s decision to deny Clark’s applications. Mitchell, 771 F.3d at 782.

                                         III.

      Clark also contends that she did not knowingly and intelligently waive her

right to counsel, and that she suffered prejudice as a result. A claimant enjoys a

waivable, statutory right to be represented by counsel during a hearing before an

administrative law judge. Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997).

To validly waive her right to counsel, a claimant must effectuate a waiver

knowingly and intelligently. See Smith v. Schweiker, 677 F.2d 826, 828 (11th Cir.

1982). A claimant cannot knowingly and intelligently waive this right where she is

not adequately informed of it, either in a prehearing notice or at her hearing. Id.

To show that she was denied a full and fair hearing, a claimant must also show


                                          8
          USCA11 Case: 20-12771       Date Filed: 03/08/2021   Page: 9 of 10



prejudice. Kelley v. Heckler, 761 F.2d 1538, 1540 (11th Cir. 1985). This at least

requires showing that the administrative law judge did not have all of the relevant

evidence from the record before him or did not consider all of the evidence in the

record before reaching his decision. Id.

      Prior to Clark’s hearing, the Commissioner sent Clark multiple notices

informing her of her right to representation. These notices explained the benefits

of obtaining counsel and how the fee structure would work, and provided Clark

with the names, addresses, and phone numbers of organizations offering pro bono

legal services.

      Then, on the day of her hearing, Clark signed a form indicating that she:

1) could read and understand the form’s substance, 2) did not have any questions,

3) understood the benefits and disadvantages of representation, 4) understood how

a representative would be paid, and 5) wished to proceed without representation

during the hearing. Once the hearing started, the administrative law judge

reminded Clark of her “one-time right to get a continuance, to get a representative

or attorney to assist” her—but Clark confirmed that she wished to proceed without

representation. Clark’s assertions on appeal that she did not knowingly waive her

right to counsel are belied by the record.

      And even if Clark’s waiver were invalid, she has not shown that she was

prejudiced by not having counsel. The record shows that the administrative law


                                             9
         USCA11 Case: 20-12771         Date Filed: 03/08/2021   Page: 10 of 10



judge discharged his duty to develop a full and fair record. He identified the

medical records comprising Clark’s file, asked her to prove a list of her medical

appointments so they could track down the remaining records, and obtained

treatment records from various medical centers. Clark says that if she had been

represented during the hearing, she would have submitted one of the records that

was later submitted to the Appeals Council and would have obtained “all

appropriate treatment records” so her record would be complete. But—as we

already discussed—the new evidence would not have changed the outcome of her

case, and Clark does not point to any specific evidentiary gaps in her medical

history or otherwise explain how the administrative law judge’s alleged failure to

develop the record prejudiced her. Kelley, 761 F.2d at 1540.

                                   *        *     *

      Because Clark validly waived her right to counsel during the administrative

hearing and the Appeals Council did not err when denying Clark’s request for

review, the judgment of the district court is AFFIRMED.




                                           10